ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Zafer Taahhut Insaat ve Ticaret A.S.          )      ASBCA Nos. 60827, 61090
                                              )
Under Contract No. W912BU-l l-C-0017          )

APPEARANCE FOR THE APPELLANT:                        Sam Zalman Gdanski, Esq.
                                                      Gdanski & Gdanski, LLP
                                                      Teaneck, NJ

APPEARANCES FOR THE GOVERNMENT:                      Thomas J. Warren, Esq.
                                                      Acting Engineer Chief Trial Attorney
                                                     James D. Stephens, Esq.
                                                     Rebecca L. Bockmann, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                       Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 23 March 2018




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60827, 61090, Appeals of Zafer
Taahhut Insaat ve Ticaret A.S., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals